Wilds, J.,
delivered the opinion of the court. There was evU dence that the defendant had questioned the plaintiff’s title. The defendant must be considered in the light of a tenant holding over,- or as a trespasser. The action is brought to try title. The defendant has not disclaimed, but puts the plaintiff on proof of bis title. The rule is, that the plaintiff must recover on his own strength. But this rule is subject to the exception which has been insisted on, that if the defendant gains possession by the permission of the plaintiff* he shall not be permitted afterwards to dispute the plaintiff’s title j unless he entered for a definite period, and afterwards acquired an adverse title, and gave the plaintiff notice of it. There is no good ground upon which the defendant can in this case contend for six months notice to quit; but if there is, still the evidence was fairly left to the jury, who, by their verdict, have negatived the presump* tion that he not notice.
Motion discharged.